--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Bonds.com Group, Inc. 8-K [bonds-8k_1025.htm]
 
Exhibit 10.14
 
EXCHANGE AGREEMENT
 
This EXCHANGE AGREEMENT (the “Agreement”), dated as of October 19, 2010, is
entered into by and between Bonds.com Group, Inc., a Delaware corporation (the
“Company”) and UBS Americas Inc., a Delaware corporation (“Holder”).
 
WHEREAS:
 
A.           The Company has previously issued to Holder an Ordinary Purchase
Rights Certificate, dated January 11, 2010, evidencing Holder’s right to
purchase 137,280 shares of the Company’s Series A Participating Preferred Stock,
par value $0.0001 per share (the “Series A Preferred”) at a purchase price per
share of $37.50, subject to adjustment (the “Purchase Rights”).
 
B.           Holder wishes to terminate and cancel the Purchase Rights in
exchange for 38,896 newly issued shares of the Company’s Series A Preferred.
 
NOW, THEREFORE, the Company and Holder hereby agree as follows:
 
1.           EXCHANGE OF PURCHASE RIGHTS
 
(a)           Exchange.  Holder hereby agrees that the Purchase Rights and all
rights and privileges evidenced thereby or reflected therein (along with all
such rights referenced, evidenced or reflected in the Unit Purchase Agreement,
dated January 11, 2010, by and among the Company and Holder) are immediately
cancelled, terminated and of no further force or effect, and the Company shall
issue to Holder in exchange therefore 38,896 shares of Series A Preferred (the
“Shares”).
 
(b)           Issuance of Certificates.  The Company shall deliver certificates
evidencing the Shares to Holder within five (5) Business Days of the date
hereof.
 
2.           REPRESENTATIONS AND WARRANTIES OF THE COMPANY.  The Company
represents and warrants to Holder that:
 
(a)           Organization and Qualification.  Each of the Company and its
“Subsidiaries” (which for purposes of this Agreement means any entity in which
the Company, directly or indirectly, owns at least a majority of the capital
stock or other equity or similar interest) are entities duly organized and
validly existing in good standing under the laws of the jurisdiction in which
they are formed, and have the requisite power and authorization to own their
properties and to carry on their business as now being conducted.  Each of the
Company and each of its Subsidiaries is duly qualified as a foreign entity to do
business and is in good standing (or, with respect to the State of Florida,
active status) in every jurisdiction in which its ownership of property or the
nature of the business conducted by it makes such qualification necessary,
except to the extent that the failure to be so qualified or be in good standing
would not reasonably be expected to have a Material Adverse Effect.  As used in
this Agreement, “Material Adverse Effect” means any material adverse effect on
the business, properties, assets, operations, results of operations, condition
(financial or otherwise) or prospects of the Company and its Subsidiaries,
individually or taken as a whole.

 
 

--------------------------------------------------------------------------------

 

(b)           Authorization; Enforcement; Validity.  The Company has the
requisite corporate power and authority to enter into and perform its
obligations under this Agreement and to issue the Shares in accordance with the
terms hereof.  The execution and delivery of this Agreement by the Company and
the consummation by the Company of the transactions contemplated hereby,
including, without limitation, the issuance of the Shares have been duly
authorized by the Company’s Board of Directors and no further consent or
authorization is required by the Company, its Board of Directors or its
stockholders.  This Agreement has been duly executed and delivered by the
Company, and constitutes the legal, valid and binding obligation of the Company,
enforceable against the Company in accordance with its terms, except as such
enforceability may be limited by general principles of equity or applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation or similar laws
relating to, or affecting generally, the enforcement of applicable creditors’
rights and remedies.
 
(c)           Issuance of Shares.  The Shares are duly authorized and, upon
issuance in accordance with the terms hereof, shall be validly issued and free
from all liens with respect to the issue thereof.  Assuming the accuracy and
completeness of Holder’s representations in Section 3, the offer and issuance by
the Company of the Shares is exempt from registration under the Securities Act
of 1933, as amended (the “1933 Act”).
 
(d)           No Conflicts.  The execution, delivery and performance of this
Agreement by the Company and the consummation by the Company of the transactions
contemplated hereby will not (i) result in a violation of the Company’s
Certificate of Incorporation, as amended and as in effect on the date hereof
(the “Certificate of Incorporation”), or the Company’s Bylaws, as amended and as
in effect on the date hereof (the “Bylaws”), any memorandum of association,
certificate of incorporation, articles of association, bylaws, certificate of
formation, any certificate of designation or other constituent documents of the
Company or any of its Subsidiaries, or (ii) conflict with, or constitute a
default (or an event which with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any material agreement, indenture or instrument
to which the Company or any of its Subsidiaries is a party, or (iii) result in a
violation of any law, rule, regulation, order, judgment or decree (including
federal and state securities laws and regulations and the rules and regulations
of any Self-Regulatory Organization (as defined below)) applicable to the
Company or any of its Subsidiaries or by which any property or asset of the
Company or any of its Subsidiaries is bound or affected.  For purposes of this
Agreement, “Self-Regulatory Organization” means the Financial Industry
Regulatory Authority, Inc. (together with any successor entity, “FINRA”) and any
other commission, board, agency or body that is charged with the supervision or
regulation of the brokers and dealers that are its members.
 
3.           HOLDER’S REPRESENTATIONS AND WARRANTIES.
 
(a)           Validity; Enforcement.  This Agreement has been duly and validly
authorized, executed and delivered on behalf of Holder and constitutes the
legal, valid and binding obligations of Holder enforceable against Holder in
accordance with its terms, except as such enforceability may be limited by
general principles of equity or to applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation and other similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies.

 
2

--------------------------------------------------------------------------------

 
 
(b)           No Public Sale or Distribution.  Holder is acquiring the Shares
for its own account and not with a view towards, or for resale in connection
with, the public sale or distribution thereof, except pursuant to sales
registered or exempted under the 1933 Act and Holder does not have a present
arrangement to effect any distribution of the Shares to or through any person or
entity; provided, however, that by making the representations herein, Holder
does not agree to hold any of the Shares for any minimum or other specific term
and reserves the right to dispose of the Shares at any time in accordance with
or pursuant to a registration statement or an exemption under the 1933
Act.  Holder is acquiring the Shares hereunder in the ordinary course of its
business.  Holder does not presently have any agreement or understanding,
directly or indirectly, with any Person to distribute any Shares.
 
(c)           Accredited Investor Status.  Holder is an “accredited investor” as
that term is defined in Rule 501(a) of Regulation D.
 
(d)           Reliance on Exemptions.  Holder understands that the Shares are
being offered and sold to it in reliance on specific exemptions from the
registration requirements of United States federal and state securities laws and
that the Company is relying in part upon the truth and accuracy of, and Holder’s
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of Holder set forth herein in order to determine the
availability of such exemptions and the eligibility of Holder to acquire the
Shares.
 
(e)           Information.  Holder and its advisors, if any, have been furnished
with all materials relating to the business, finances and operations of the
Company and materials relating to the offer and sale of the Shares which have
been requested by Holder.  Holder and its advisors have been afforded the
opportunity to ask questions of the Company.  Neither such inquiries nor any
other due diligence investigations conducted by Holder or its advisors, if any,
or its representatives shall modify, amend or affect Holder’s right to rely on
the Company’s representations and warranties contained herein.  Holder
understands that its investment in the Shares involves a high degree of risk and
is able to afford a complete loss of such investment.  Holder has sought such
accounting, legal and tax advice as it has considered necessary to make an
informed investment decision with respect to its acquisition of the Shares.
 
(f)           Transfer or Resale.  Holder understands that: (i) the Shares have
not been and are not being registered under the 1933 Act or any state securities
laws, and may not be offered for sale, sold, assigned or transferred unless (A)
subsequently registered thereunder, (B) Holder shall have delivered to the
Company an opinion of counsel, in a form reasonably satisfactory to the Company,
to the effect that such Shares to be sold, assigned or transferred may be sold,
assigned or transferred pursuant to an exemption from such registration, or (C)
Holder provides the Company with reasonable assurance that such Shares can be
sold, assigned or transferred pursuant to Rule 144 or Rule 144A promulgated
under the 1933 Act, as amended, (or a successor rule thereto) (collectively,
“Rule 144”); (ii) any sale of the Shares made in reliance on Rule 144 may be
made only in accordance with the terms of Rule 144 and further, if Rule 144 is
not applicable, any resale of the Shares under circumstances in which the seller
(or the Person through whom the sale is made), may be deemed to be an
underwriter (as that term is defined in the 1933 Act) may require compliance
with some other exemption under the 1933 Act or the rules and regulations of the
SEC thereunder; and (iii) neither the Company nor any other Person is under any
obligation to register the Securities under the 1933 Act or any state securities
laws or to comply with the terms and conditions of any exemption
thereunder.  Notwithstanding the foregoing, the Shares may be pledged in
connection with a bona fide margin account or other loan or financing
arrangement secured by the Shares and such pledge of Shares shall not be deemed
to be a transfer, sale or assignment of the Shares hereunder, and if Holder
effects a pledge of Shares it shall not be required to provide the Company with
any notice thereof or otherwise make any delivery to the Company pursuant to
this Agreement.
 
 
3

--------------------------------------------------------------------------------

 
 
(g)           General Solicitation.  Holder is not acquiring the Shares as a
result of any advertisement, article, notice or other communication regarding
the Shares published in any newspaper, magazine or similar media or broadcast
over television or radio or presented at any seminar or, to Holder’s knowledge,
any other general solicitation or general advertisement.
 
4.           COVENANTS.
 
(a)           Transfer Restrictions.
 
(i)           The Shares may only be disposed of in compliance with state and
federal securities laws.  In connection with any transfer of Shares other than
pursuant to an effective registration statement or Rule 144, to the Company or
to an affiliate of Holder, the Company may require the transferor thereof to
provide to the Company an opinion of counsel selected by the transferor and
reasonably acceptable to the Company, the form and substance of which opinion
shall be reasonably satisfactory to the Company, to the effect that such
transfer does not require registration of such transferred Securities under the
1933 Act.  As a condition of transfer, any such transferee shall agree in
writing to be bound by the terms of this Agreement.
 
(ii)          Holder agrees to the imprinting, so long as is required by this
Section 4(a), of a legend on the Shares in the following form:
 
THIS SECURITY HAS NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
"SECURITIES ACT"), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY.

 
4

--------------------------------------------------------------------------------

 
 
(b)           Removal of Legend. Certificates evidencing the Shares shall not
require the foregoing legend: (i) while a registration statement covering the
resale of such Shares is effective under the 1933 Act, or (ii) if such Shares
are eligible for sale under Rule 144, without the requirement for the Company to
be in compliance with the current public information required under Rule 144 as
to such Shares and without volume or manner-of-sale restrictions, or (iii) if
such legend is not required under applicable requirements of the 1933 Act
(including judicial interpretations and pronouncements issued by the staff of
the SEC).  The Company agrees that at such time as such legend is no longer
required under this Section 4(b), it will, no later than three trading days
following the delivery by Holder to the Company or the Company’s transfer agent
of a certificate representing the Shares, as applicable, issued with a
restrictive legend along with an acceptable legal opinion and broker
representation letter, deliver or cause to be delivered to Holder a certificate
representing such shares that is free from all restrictive and other
legends.  The Company may not make any notation on its records or give
instructions to the Company’s transfer agent that enlarge the restrictions on
transfer set forth in this Section.
 
(c)           Compliance with 1933 Act.  Holder agrees that Holder will sell any
Shares pursuant to either the registration requirements of the 1933 Act,
including any applicable prospectus delivery requirements, or an exemption
therefrom, and that if Shares are sold pursuant to a registration statement,
they will be sold in compliance with the plan of distribution set forth therein,
and acknowledges that the removal of the restrictive legend from certificates
representing Shares as set forth in Section 4(b) is predicated upon the
Company's reliance upon this understanding.
 
5.           MISCELLANEOUS.
 
(a)           Governing Law; Jurisdiction; Jury Trial.  All questions concerning
the construction, validity, enforcement and interpretation of this Agreement
shall be governed by the internal laws of the State of New York, without giving
effect to any choice of law or conflict of law provision or rule (whether of the
State of New York or any other jurisdictions) that would cause the application
of the laws of any jurisdictions other than the State of New York.  Each party
hereby irrevocably submits to the exclusive jurisdiction of the state and
federal courts sitting in the City of New York, Borough of Manhattan for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper.  Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof.  Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law.  EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

 
5

--------------------------------------------------------------------------------

 
 
(b)           Counterparts.  This Agreement may be executed in two or more
identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to the other party; provided that a facsimile signature
shall be considered due execution and shall be binding upon the signatory
thereto with the same force and effect as if the signature were an original, not
a facsimile signature.
 
(c)           Headings.  The headings of this Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Agreement.
 
(d)           Severability.  If any provision of this Agreement is prohibited by
law or otherwise determined to be invalid or unenforceable by a court of
competent jurisdiction, the provision that would otherwise be prohibited,
invalid or unenforceable shall be deemed amended to apply to the broadest extent
that it would be valid and enforceable, and the invalidity or unenforceability
of such provision shall not affect the validity of the remaining provisions of
this Agreement so long as this Agreement as so modified continues to express,
without material change, the original intentions of the parties as to the
subject matter hereof and the prohibited nature, invalidity or unenforceability
of the provision(s) in question does not substantially impair the respective
expectations or reciprocal obligations of the parties or the practical
realization of the benefits that would otherwise be conferred upon the
parties.  The parties will endeavor in good faith negotiations to replace the
prohibited, invalid or unenforceable provision(s) with a valid provision(s), the
effect of which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s).
 
(e)           Entire Agreement; Amendments.  This Agreement supersedes all other
prior oral or written agreements between Holder, the Company, their affiliates
and Persons acting on their behalf with respect to the matters discussed herein,
and this Agreement contains the entire understanding of the parties with respect
to the matters covered herein and, except as specifically set forth herein or
therein, neither the Company nor Holder makes any representation, warranty,
covenant or undertaking with respect to such matters.  No provision of this
Agreement may be amended other than by an instrument in writing signed by the
Company and Holder and any of their respective successors or assigns.  No
provision hereof may be waived other than by an instrument in writing signed by
the party against whom enforcement is sought.
 
 
6

--------------------------------------------------------------------------------

 

(f)           Notices.  Any notices, consents, waivers or other communications
required or permitted to be given under the terms of this Agreement must be in
writing and will be deemed to have been delivered: (i) upon receipt, when
delivered personally; (ii) upon receipt, when sent by facsimile (provided
confirmation of transmission is mechanically or electronically generated and
kept on file by the sending party); or (iii) one Business Day after deposit with
an overnight courier service prior to such courier’s deadline for next Business
Day delivery to the recipient (all delivery fees and charges prepaid), in each
case properly addressed to the party to receive the same.  The addresses and
facsimile numbers for such communications shall be:
 
If to the Company:
 
Bonds.com Group, Inc.
529 5th Avenue, 8th Floor
New York, New York 10017
Attention:  Chief Executive Officer
Fax No:  (212) 946-3999
 
If to Holder:
 
UBS Americas Inc.
677 Washington Boulevard
Stamford, CT 06901
Telephone: (203) 719-5427
Facsimile: (203) 719-5627
Attention:  Head of Traded Products - Legal
 
with a copy (for informational purposes only) to:
 
Bingham McCutchen LLP
399 Third Avenue
New York, New York  10022
Telephone:  (212) 705-7278
Facsimile:  (212) 702-3645
Attention:  Kenneth A. Kopelman, Esq.
 
or to such other address, facsimile number and/or email address and/or to the
attention of such other Person as the recipient party has specified by written
notice given to each other party five (5) days prior to the effectiveness of
such change.  Written confirmation of receipt (A) given by the recipient of such
notice, consent, waiver or other communication, (B) mechanically or
electronically generated by the sender’s facsimile machine containing the time,
date, recipient facsimile number and an image of the first page of such
transmission or (C) provided by an overnight courier service shall be rebuttable
evidence of personal service, receipt by facsimile or receipt from an overnight
courier service in accordance with clause (i), (ii) or (iii) above,
respectively.

 
7

--------------------------------------------------------------------------------

 
 
(g)           Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties and their respective successors and assigns.
 
(h)           No Third Party Beneficiaries.  This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person.
 
(i)           Survival of Representations and Warranties and Covenants.  The
representations and warranties, covenants and agreements of the Company and
Holder contained in this Agreement shall survive the Closing.
 
(j)           Further Assurances.  Each party shall do and perform, or cause to
be done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
any other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.
 
(k)           No Strict Construction; Definition of Business Day.  The language
used in this Agreement will be deemed to be the language chosen by the parties
to express their mutual intent, and no rules of strict construction will be
applied against any party.  As used herein, the term “Business Day” shall mean
any day other than (a) a Saturday or Sunday and (b) any day on which banks are
required or permitted to be closed in New York, New York.
 
(l)           Definition of Knowledge.  “Knowledge,” including the phrase “to
the Company’s knowledge,” shall mean the knowledge after reasonable
investigation of the officers and senior employees of the Company.
 
[Signature Page Follows]
 
 
8

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Holder and the Company have caused this Exchange Agreement
to be duly executed as of the date first written above.





   
COMPANY:
         
BONDS.COM GROUP, INC.
         
By:
 /s/ Michael O. Sanderson     
Name:
Michael O. Sanderson     
Title:
CEO 






   
HOLDER:
         
UBS AMERICAS INC.
         
By:
 /s/ Per Dyrvik     
Name:
Per Dyrvik     
Title:
Managing Director 






   
By:
 /s/ Joan Lavis     
Name:
Joan Lavis     
Title:
Managing Director 

 
 
 
9